In a negligence action to recover damages for personal injuries, etc., defendant Jackson Gardens appeals from an order of the Supreme Court, Kings County, dated September 4, 1979, which, inter aha, (1) denied its motion to dismiss the action, (2) granted plaintiffs’ cross motion to relieve them from their default in serving the complaint and (3) directed appellant to accept service of the complaint. Defendant Jackson Gardens also appeals from a further order of the same court, dated May 14, 1979, which was made upon its motion to reargue the decision of the court upon which the September 4, 1979 order was based. Appeal from the order dated May 14, 1979 dismissed, without costs or disbursements. No appeal lies from an order made on a motion to reargue a decision. Order dated September 4, 1979 reversed, on the law, without costs *932or disbursements, motion to dismiss granted, cross motion denied, and, as to defendant Jackson Gardens, the action is severed and dismissed. Plaintiffs’ counsel has been inexcusably lax in prosecuting this action and no valid reason is given for the delay in serving the complaint. Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.